Citation Nr: 9925245	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  97-24 414	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a bilateral foot 
disorder.  

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 decision of the VA 
RO which denied service connection for low back strain, and 
from a July 1997 RO decision which denied service connection 
for a bilateral foot condition and bilateral hearing loss.  A 
personal hearing at the RO was held in May 1998.

The Board notes that in June 1988, the RO denied service 
connection for the conditions at issue based on the veteran's 
failure to report for scheduled VA examinations.  As such, 
those claims are considered to have been abandoned and are 
not subject to finality.  In the June and July 1997 RO 
decisions, the veteran's new claims for service connection 
were reviewed on a de novo basis, and the Board concurs with 
this approach.  


REMAND

The veteran's service medical records were sent to the RO by 
the National Personnel Records Center (NPRC) in September 
1981, and such records do not contain a service separation 
examination prior to the veteran's June 1980 discharge from 
service.  At his May 1998 RO hearing, the veteran recalled 
that he reported some of the conditions, now claimed for 
service connection, at the time of a service separation 
examination.  In a January 1999 written presentation to the 
Board, the veteran's representative pointed out that service 
medical records in the claims folder do not contain a service 
separation examination, and it was suggested that there may 
be other absent service records.  

Under the circumstances, to help the veteran complete his 
application for benefits, the RO should attempt to obtain any 
additional service medical records, including the separation 
examination.  38 U.S.C.A. § 5103 (West 1991); Hayre v. West, 
No. 98-7046 (Fed.Cir. Aug. 16, 1999).  On remand, the veteran 
may also submit any additional evidence and argument in 
support of his claims on appeal.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

Accordingly, the case is remanded for the following action:

1.  The RO should contact the NPRC and 
obtain copies of any additional service 
medical records of the veteran, including 
the report of any service separation 
examination.

2.  Thereafter, the RO should review the 
claims.  If the claims are denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, and then the case should be 
returned to the Board.



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





